Se apeló en este caso una sentencia que por existir con-flicto de título declaró sin lugar una demanda de desahucio en precario y condenó en costas a los demandantes. El Tribunal Supremo confirmó la sentencia por entender que la prueba testifical era contradictoria y también lo era la do-cumental en relación con la testifical y porque no se demos-tró que la corte abusara de su poder discrecional'al impo-ner las costas a los demandantes. Necesariamente tuvie-ron los demandantes que saber que su derecho era discu-tido fundamentalmente y por tanto debieron acudir al jui-cio ordinario y si no lo hicieron deben sufrir las consecuen-cias de su propia determinación.
El Juez Presidente Sr. del Toro, emitió la opinión del tribunal.